Citation Nr: 1825910	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-22 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Vemulapalli, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1967 to March 1970.
This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

This case was previously before the Board in April 2015 and November 2015 when it was remanded for additional development. 


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; hearing loss was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury or disease in service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. 	VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 
Neither the Veteran nor his representative has alleged any defect in the notice or claimed any prejudice as a result of any defect. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

VA has also fulfilled its duty to assist the Veteran in developing his claim. The Veteran's service treatment records (STRs) have been obtained and associated with the claims file. VA also provided a hearing loss examination in June 2012, and obtained addendum opinions by the examiner in June 2013, June 2015, and December 2015. 
  
II. 	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R.   § 3.303(a). Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Additionally, service connection for certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service. 38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish chronic disease in service, the evidence must reflect a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran seeks service connection for bilateral hearing loss. He contends he has a hearing loss disability as a result of his exposure to loud noises while serving as a tracked vehicle mechanic in Vietnam. See, e.g., August 2009 & September 2011 Statements in Support of Claim. 

With respect to the first element of a service connection claim, impaired hearing will be considered to be a disability under VA regulations when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In this case, the Veteran was provided a June 2012 VA audiological evaluation that demonstrated bilateral hearing loss for VA purposes. Therefore, the Veteran has a current hearing impairment that meets the criteria for hearing loss disability under 38 C.F.R. § 3.385.  

With respect to the second element of service connection, the Veteran's DD 214 confirms his military occupational specialty (MOS) as a wheeled vehicle mechanic and reflects his receipt of medals for his service as a sharpshooter and as a marksman. It also shows he served in the Republic of Vietnam from October 1967 to October 1968. Therefore, the Board finds he was likely exposed to some degree of noise exposure while in active service. 

What remains to be shown then, to establish service connection for bilateral hearing loss, is that the Veteran's disability is related to his service, to include as due to his exposure to noise trauma therein.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnoses related to hearing loss. In November 1967, the Veteran was seen for otitis media in the right ear. He complained of pain in the right ear, but denied any decrease in hearing, tinnitus, or trauma. On January 1970 service separation physical examination, a clinical evaluation of the Veteran's ears was normal. Audiometry conducted at that time revealed 0 decibels of hearing loss in all puretone thresholds tested. In the associated service separation report of medical history, which was completed by the Veteran, he also indicated that he did not have nor had he ever had hearing loss. He did note that he had a history of "ear, nose or throat trouble"; however, as indicated, the Veteran was treated for right ear otitis media in service.

Based on the foregoing information, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted since is not warranted. Significantly, it has not been the Veteran's contention that he has suffered from bilateral hearing loss continuously since service. In his original August 2009 claim for service connection and September 2011 informal claim to reopen, for example, the Veteran claimed only that he had experienced ringing in his ears continuously since service and instead attributed his hearing loss to his exposure to noise trauma in service. Similarly, in June 2012, when he was afforded a VA audiological evaluation, he denied having bilateral hearing loss and stated that "overall he hear[d] fine." As there is no competent and credible evidence that sensorineural hearing loss was manifested in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for sensorineural hearing loss as an organic disease of the nervous system).

Regarding whether any of the Veteran's current bilateral hearing loss is otherwise related to his service, to include his conceded exposure to noise trauma therein, the only medical evidence that specifically addresses this question consists of the June 2012 VA audiological evaluation report and that examiner's June 2013, June 2015, and December 2015 addendum medical opinion reports.  

In her June 2012 opinion, the VA examiner opined it was less likely than not that the Veteran's bilateral hearing loss was related to his military service because he had normal hearing at separation. In her June 2013 addendum opinion, the VA examiner maintained her opinion that it was less likely than not that the Veteran's hearing loss was related to his military service since he "exited the military with normal hearing bilaterally" and there was "no acoustic damage." In support of her opinion, the examiner stated the research did not support the concept of delayed onset hearing loss, and cited to the report, Noise and Military Service-Implications for Hearing Loss and Tinnitus (2000), in which the Institute of Medicine stated there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure. 

In June 2015, the June 2012 VA examiner again reviewed the claims file to consider the significance, if any, of the in-service diagnosis of otitis media and explained that while otitis media (fluid in the ear) could cause temporary hearing loss resulting from a temporary change in the status of the middle ear space, such hearing loss was typically recorded on an audiogram as a conductive loss. Additionally, otitis media without sequelae would not cause damage to the neural components of the ear that accounted for longterm acoustic damage such as sensorineural hearing loss. Therefore, otitis media was responsible for conductive losses only and noise damage was responsible for sensorineural hearing loss. The examiner stated the Veteran had neither at separation from service because he separated with normal hearing bilaterally. The examiner also maintained her opinion that it was less likely than not that the Veteran's bilateral hearing loss was related to his military service, noting that two separate studies had found that "thresholds that are recorded as normal after exposure to excessive noise cannot be causally related to many years after the exposure." 

In August 2015 written argument, the Veteran's representative argued that the Veteran's STRs showed a "10 [decibel] shift at 2000 [Hertz] from his entrance examination to his separation examination in his right ear," and that this represented a standard threshold shift. As a result, another medical opinion was requested. 

In December 2015, the June 2012 VA examiner again opined the Veteran's bilateral hearing loss was less likely than not related to his military service because the Veteran had normal hearing at entrance and separation and research did not support the concept of delayed onset hearing loss. The examiner also addressed additionally the question of whether there were any threshold shifts noted in service, and stated that there were no significant threshold shifts in service because the Veteran had normal hearing bilaterally at separation.  She also clarified that the Veteran currently had sensorineural hearing loss and that otitis media, which was noted in the Veteran's STRs, caused a conductive or mixed hearing loss, which he did not have. Therefore, the Veteran's sensorineural hearing loss could not have a delayed onset from his in-service otitis media. 

The Board gives great probative weight to the December 2015 addendum opinion. The opinion cites to research indicating there is no scientific basis to conclude that a hearing loss that appears many years after noise exposure can be causally related to that noise exposure if hearing is normal immediately after the exposure, leading the examiner to opine that the Veteran's hearing loss was "less likely related to military noise and instead [related to] aging or civilian occupational/recreational noise exposure or genetics." This opinion further discusses threshold shifts and indicates there were no significant threshold shifts in service. It also explains why the Veteran's in-service diagnosis of otitis media was not related to his current hearing disability. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notably, there are no competent medical opinions to the contrary; therefore, the Board finds it persuasive.

The Board acknowledges the Veteran's contention that his bilateral hearing loss was caused by his in-service noise exposure. However, the Veteran's statements regarding the cause of his hearing loss are lay statements that purport to provide a nexus opinion between his service and his condition and the Board finds the Veteran's statements are not competent for this purpose. Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

Here, the question of whether the Veteran's bilateral hearing loss was caused by in-service noise exposure is something that cannot be determined by mere observation. It requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported. The Board finds the Veteran is competent to describe noise exposure both in and out of service as well as his hearing symptoms. However, the causation of the hearing loss requires a medical expert's opinion and objective medical findings. See Jandreau v. Nicholson, 21 Vet. App. 402 (2006). Therefore, the Board finds that the Veteran's statements regarding the etiology of his bilateral hearing loss are not competent evidence as to a nexus.

The preponderance of the evidence is against the claim, so the benefit of the doubt rule is not applicable. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). For these reasons, the Veteran's claim for service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


